         Case 1:19-cv-01871-TSC Document 26 Filed 02/26/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 9REN Holding S.À.R.L.,

               Plaintiff,
                                                       The Hon. Tanya S. Chutkan
        v.                                             Case No. 19-cv-1871

 Kingdom of Spain,

               Defendant.


                                     Joint Status Report

       Pursuant to the Court’s Minute Order dated September 30, 2020, Plaintiff, 9REN Holding

S.À.R.L. (“9REN”), and Defendant, the Kingdom of Spain (“Spain”) (collectively, the “Parties”),

submit this Joint Status Report regarding the ongoing annulment proceedings in 9Ren Holding

S.a.r.l. v. Kingdom of Spain, ICSID Case No. ARB/15/15 (“Annulment Proceedings”).

       Since the Parties’ January 29, 2021 Joint Status Report, both parties filed their

observations, on February 5, 2021, regarding the European Commission’s request for leave to

intervene and file an amicus curiae submission in the Annulment Proceedings.

       In addition, on February 9, 2021, 9REN filed its Counter-Memorial on Annulment.

       No other developments have occurred in the Annulment Proceedings, which remain

pending before the ICSID Annulment Committee.
         Case 1:19-cv-01871-TSC Document 26 Filed 02/26/21 Page 2 of 3




Dated: February 26, 2021



Respectfully submitted,

KING & SPALDING LLP                          SQUIRE PATTON BOGGS (US) LLP

By: /s/ James E. Berger                      By: /s/ Miriam K. Harwood
James E. Berger (D.C. Bar No. 481408)        Miriam K. Harwood (PHV granted
Charlene C. Sun (D.C. Bar No. 1027854)       12/23/2019)
1185 Avenue of the Americas                  Eridania Perez-Jaquez (PHV granted
New York, NY 10036-4003                      01/15/2019)
Tel: (212) 556-2200                          Carlos E. Guzman Plascencia (PHV
Fax: (212) 556-2222                          granted 01/15/2019)
Email: jberger@kslaw.com                     30 Rockefeller Plaza, 23rd Floor
Email: csun@kslaw.com                        New York, New York, 10112
                                             Tel.: (212) 872-9852
Attorneys for Plaintiff                      Fax: (212) 872-9815
9REN Holding S.À.R.L.                        Email: miriam.harwood@squirepb.com
                                             eridania.perez@squirepb.com
                                             carlos.guzman@squirepb.com
                                             -and-

                                             Mitchell R. Berger (D.C. Bar No. 385467)
                                             2550 M Street, N.W.
                                             Washington, D.C. 20037
                                             Tel.: (202) 457-6000
                                             Fax: (202) 457-6315
                                             Email: mitchell.berger@squirepb.com

                                             -and-

                                             Raúl B. Mañón (PHV granted 01/15/2019)
                                             200 South Biscayne Boulevard, Suite 4700
                                             Miami, Florida 33131
                                             Tel: 305-577-7000
                                             Fax: 305-577-7001
                                             Email: raul.manon@squirepb.com

                                             Attorneys for Defendant
                                             The Kingdom of Spain




                                         2
             Case 1:19-cv-01871-TSC Document 26 Filed 02/26/21 Page 3 of 3




                               CERTIFICATE OF SERVICE



       I hereby certify that on February 26, 2021, I electronically filed the foregoing pleading

with the Clerk of Court using the CM/ECF system and thereby served electronic copy upon counsel

of record.



                                                   /s/
                                                   Miriam K. Harwood




                                               3
